Name: Commission Regulation (EEC) No 647/87, of 3 March 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 87 Official Journal of the European Communities No L 62/5 COMMISSION REGULATION (EEC) No 647/87 of 3 March 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 6 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 62/6 Official Journal of the European Communities 5. 3 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 J 07.01 A II New potatoes 36,49 1562 284,68 75,43 251,05 5531 28,33 53649 85,24 26,71 1.12 ex 07.01-21 1 ex 07.01-22 j ex 07.01 B I Broccoli 68,40 2927 533,54 141,38 470,51 10367 53,11 100549 159,75 50,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 32,51 1391 253,59 67,19 223,63 4927 25,24 47790 75,93 23,79 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 28,60 1224 223,09 59,11 196,73 4335 22^0 42043 66,80 20,93 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 78,24 3348 610,26 161,71 538,17 11858 60,74 115007 182,73 57,26 1.22 ex 07.01-36 ex 07.01 D II Endives 57,63 2466 449,51 119,11 396,41 8734 44,74 84713 134,59 42,17 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 115,00 4921 897,01 237,70 791,04 17430 89,29 169047 268,59 84,16 1.30 07.01-45 1 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 203,44 8706 1586,79 420,48 1 399,33 30833 157,95 299038 475,13 148,88 1.32 ex 07.01-49 ex 07.01 F III Broad beans 44,05 1885 343,65 91,06 303,05 6677 34,20 64762 102,89 32,24 1.40 ex 07.01-54 ex 07.01 G II Carrots 32,29 1382 251,87 66,74 222,12 4894 25,07 47467 75,41 23,63 1.50 ex 07.01-59 ex 07.01 G IV Radishes 116,66 4992 909,97 241,13 802,47 17682 90,58 171488 272,47 85,38 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 18,25 781 142,34 37,72 125,53 2766 14,16 26826 42,62 13,35 1.70 07.01-67 ex 07.01 H Garlic 241,85 10350 1886,36 499,87 1 663,51 36654 187,77 355494 564,83 176,99 1.74 ex 07.01-68 ex 07.01 IJ Leeks 32,57 1391 253,61 67,20 223,51 4931 25,25 47819 75,83 24,18 1.80 \ 07.01 K Asparagus : I \ I \ I 1.80.1 ex 07.01-71 I  green 565,55 24203 4411,15 1168,92 3890,03 85714 439,10 831 301 1 320,82 413,89 1.80.2 ex 07.01-71 I  other 562,45 24061 4395,12 1160,16 3877,12 84161 436,25 824849 1 307,74 415,40 1.90 07.01-73 07.01 L Artichokes 74,75 3199 583,09 154,51 514,20 11330 58,04 109886 174,59 54,71 1.100 07.01-75 07.01-77 J 07.01 M Tomatoes 72,71 3111 567,15 150,29 500,15 11020 56,45 106883 169,82 53,21 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 95,18 4073 742,43 196,74 654,73 14426 73,90 139916 222,30 69,66 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 32,24 1379 251,48 66,64 221,77 4886 25,03 47394 75,30 23,59 1.120 07.01-93 07.01 S Sweet peppers 83,77 3585 653,39 173,14 576,20 12696 65,04 123135 195,64 61,30 1.130 07.01-97 07.01 Til Aubergines 81,24 3476 633,66 167,91 558,80 12312 63,07 119416 189,73 59,45 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 46,19 1976 360,27 95,46 317,71 7000 35,86 67894 107,87 33,80 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 43,52 1862 339,48 89,96 299,37 6596 33,79 63977 101,65 31,85 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 52,04 2227 405,95 107,57 357,99 7888 40,40 76503 121,55 38,09 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 45,37 1941 353,93 93,79 312,12 6877 35,23 66700 105,97 33,20 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 100,66 4307 785,12 208,05 692,37 15255 78,15 147959 235,08 73,66 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 180,92 7742 1411,18 373,95 1 244,46 27421 140,47 265943 422,54 132,41 2.50 || 08.02 A I Sweet oranges, fresh : \ |||| li \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 40,11 1716 312,91 82,92 275,94 6080 31,14 58970 93,69 29,36 5. 3 . 87 Official Journal of the European Communities No L 62/7 Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description ECU Bfrs/Lfrs Dkr DM FF Dr £ r Lit F1 £ 2.50.2 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 30,76 1316 23932 63,57 211,58 4662 23,88 45215 71,84 22,51 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 2.50.3 38,59 1651 301,62 79,61 266,07 5775 29,93 56607 89,74 28,50 2.60 ex 08.02 B  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 1 ex 08.02-50 ex 08.02 C ex 08.02 D 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 ex 08.02 E 08.04 A I Limes and limettes Table grapes Chestnuts Apples 08.05 C 39,72 51,59 55,79 60,77 33,17 38,95 55,11 138,77 147,31 101,92 49.74 76,69 137,46 162,41 128,95 88,56 106,77 317.09 131.10 22.75 1700 2207 2387 2600 1419 1667 2358 5939 6304 4360 2128 3282 5882 6950 5518 3788 4569 13570 5608 973 309,87 402,41 435,20 474,03 258.77 303,83 429,85 1 082,44 1 149,05 796,49 388,00 598,18 1 072,14 1 266,82 1005,79 692,07 832,78 2473,27 1024,49 177.79 82,11 106,63 115,32 125,61 68,57 80,51 113,90 286,84 304,49 210,24 102,81 158.51 284,11 335,69 266.52 182,68 220,68 655,39 270,43 46,93 273,26 354,87 383,79 418,03 228,20 267,93 379,07 954,56 1013,30 702,62 342,16 527,52 945,48 1117,16 886,97 610,50 734,40 2181,08 903,74 156,84 6021 7819 8456 9211 5028 5903 8352 21033 22327 15251 7539 11623 20833 24616 19543 13252 16182 48059 19617 3404 30,84 40,05 43,32 47,18 25,75 30,24 42,78 107,75 114,38 79,05 38,62 59,54 106,72 126,10 100,11 68,69 82,89 246,19 101,69 17,64 58397 75836 82017 89333 48766 57258 81009 203991 216544 149480 73120 112731 202051 238738 189545 129883 156941 466098 192269 33367 92,78 120,49 130.31 141,93 77,48 90,97 128,71 324,11 344,05 236,99 116,17 179,11 321,03 379.32 301,16 205,92 249,35 740,56 304,83 52,90 29,07 37,75 40,83 44,47 24,28 28,50 40,33 101,56 107,81 75,27 36.40 56,12 100,59 118,86 94,37 65.41 78,14 232,06 96,82 16,80 08.06 A II 08.06 B II ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) : 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 58,76 160,90 47,87 217,98 91,90 274,54 2514 6886 2048 9328 3933 11749 458,33 1 255,00 374,10 1700,18 716,83 2141,40 121,45 332,56 98,75 450,53 189,95 567,45 404,18 1 106,74 330,01 1 499,33 632,14 1 888,42 8906 24386 7163 33036 13929 41610 45,62 124,92 37,13 169,24 71,35 213,16 86375 236511 70209 320407 135090 403557 137,23 375,78 111,31 509,08 214,63 641,19 43,00 117,75 35,35 159,52 67,26 200,92  other Pomegranates Kiwis Khakis Lychees ex 08.09 ex 08.09 ex 08.09 ex 08.09